 USDC IN/ND case 3:20-cv-00636-RLM-MGG document 9 filed 07/29/20 page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   BRANDON BIVINS, et al.,                         )   Case No.: 1:20-cv-00777 NONE JLT
                                                     )
12                  Plaintiffs,                      )   ORDER GRANTING JOINT MOTION TO
                                                     )   CHANGE VENUE
13          v.                                           (Doc. 8)
                                                     )
     THOR MOTOR COACH, INC., et al.,                 )
14
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17
18          The parties agree that the venue of this case is properly in the Northern District of Indiana in

19   South Bend, Indiana. (Doc. 8) They base their motion on their agreement that the express warranty

20   determined that Indiana is the proper venue for litigation. Id. at 2. Thus, the Court ORDERS:

21          1.      The joint motion of the parties to change the venue to the Northern District of Indiana

22   in South Bend, Indiana is GRANTED;

23          2.      All deadlines set in this matter are VACATED and will be re-set by the Court in the

24   receiving District.

25
26   IT IS SO ORDERED.

27      Dated:     July 28, 2020                               /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
